Citation Nr: 9901131	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-44 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from January 1965 to January 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), that granted service connection for 
PTSD.  The veteran has appealed the assignment of a 10 
percent disability rating claiming that the rating should be 
higher.  

In December 1996, as a result of changes affecting the laws 
and regulations concerning the diagnosis and evaluation of 
mental disorders, including PTSD (see 38 C.F.R. §§ 4.125, 
4.126, 4.130, Diagnostic Code 9411 (1996), as amended by 61 
Fed. Reg., No. 196, 52695-52702 (October 8, 1996)), the case 
was remanded to the RO for additional development.  It has 
since been returned to the Board for review.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran claims that his PTSD is underrated and asks for a 
higher rating.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
veterans claim for an increased evaluation for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
agency of original jurisdiction.

2.  A VA physician has categorized the veterans PTSD as 
moderate in nature.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was awarded service connection for PTSD in March 
1993, and he has appealed the assignment of a 10 percent 
disability rating.  The United States Court of Veterans 
Appeals, hereinafter the Court, has previously held that a 
claim for an increased rating for a disability is generally 
well-grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  Although the veteran in the 
instance case does seek an increased rating, this case 
differs from Proscelle because the appellant is appealing the 
original assignment of a disability rating, not pursuing an 
increased rating after a rating has been initially 
established by a final VA decision.  The initial assignment 
of a rating following the award of service connection is part 
of the original claim.  See West v. Brown, 7 Vet. App. 329, 
332 (1995) (en banc).  In light of this, when a claimant is 
awarded service connection for a disability and subsequently 
appeals the ROs initial assignment of a rating for that 
disability, the claim continues to be well-grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Thus, in accordance with 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998), and Murphy v. Derwinski, 1 Vet. App. 78 
(1990), the appellant has presented a well-grounded claim.  
The facts relevant to this appeal have been properly 
developed and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

The regulations do not give past medical reports precedent 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellants medical 
history with regard to that disorder, the Court has held that 
where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veterans ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

The veterans psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  While the veterans claim was pending, new rating 
criteria for psychiatric disorders, including PTSD, became 
effective.  See 61 Fed.Reg. 52,695 (1996) (to be codified at 
38 C.F.R. Part 4).  The veteran is entitled to have his claim 
considered under the new criteria, or the old, whichever is 
the most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

There are potentially significant differences under the 
former and current regulations which may affect the type of 
evidence and argument submitted by a claimant.  As the 
claimant has received specific notice of the potential 
applicability of the amended regulations, and an opportunity 
to submit evidence and argument pertaining to evaluation of 
his PTSD under the amended regulations, the Board may 
consider and apply those amended regulations since the 
claimant would not be prejudiced by the Boards action.  

The veteran has not contended that the amended regulations 
should be applied to his claim.  He has not specifically 
addressed the amended regulations.  As there is no evidence 
of record to indicate that he would be prejudiced by lack of 
notice or by the Boards action in addressing the issue in 
the first instance, should that be the course taken, the 
Board will apply the criteria most beneficial to the veteran.

The old criteria read as follows:

[A 100 percent evaluation will be 
assigned for PTSD] when the attitudes of 
all contacts except the most intimate are 
so adversely affected as to result in 
virtual isolation in the community.  
Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes, associated with 
almost all daily activities such as 
fantasy, confusion, panic, and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior 
will be present.  [The individual] 
[d]emonstrably unable to obtain or retain 
employment.  

[A 70 percent rating is warranted when 
the] ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment to obtain or retain 
employment.  

[A 50 percent evaluation will be assigned 
when the] ability to establish or 
maintain effective or favorable 
relationships with people is considerably 
impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to 
result in considerable industrial 
impairment.  

[When there is] definite impairment in 
the ability to establish or maintain 
effective or wholesome relationships with 
people [and] the psychoneurotic symptoms 
result in such reduction in initiative, 
flexibility, efficiency, and reliability 
levels as to produce definite industrial 
impairment, [a 30 percent rating will be 
assigned].  

A 10 percent evaluation will be assigned 
when the psychoneurotic symptoms are less 
than the criteria for the 30 percent 
rating, with emotional tension or other 
evidence of nervousness productive of 
mild social and industrial impairment.  
38 C.F.R. Part 4, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term definite in 38 C.F.R. § 4.132 (1993) was 
qualitative in character, whereas the other terms were 
quantitative in character, and invited the Board to 
construe the term definite in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate reasons 
and bases for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that definite is to be 
construed as distinct, unambiguous, and moderately large in 
degree.  It represents a degree of social and industrial 
inadaptability that is more than moderate but less than 
rather large.  VA O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
definite.  38 U.S.C.A. § 7104(c) (West 1991).  

The new rating formula used, pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 9400 and 9411 (1998), is:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.
				100 percent disabled

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.
				70 percent disabled

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.
				50 percent disabled

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).
				30 percent disabled  

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.
				10 percent disabled

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.
				0 percent disabled

In February 1993, after the veteran was given a PTSD 
psychiatric examination, the following was reported:

OBJECTIVE FINDINGS:  During the interview 
the patient was tense, anxious and on 
several occasions a little tearful when 
he began to talk about his brother who 
was killed in Vietnam, he was choked up 
and took almost a minute to regain his 
composure.  There was no evidence of any 
psychosis, hallucinations and delusions 
were denied, sensorium is intact, 
judgment is fair.

....

DIAGNOSIS:  Post-traumatic stress 
disorder, delayed, moderate.

Another examination was scheduled in May 1998, but the 
veteran did not show-up.  The medical records are negative 
for any treatment of the veterans PTSD condition, and thus, 
the February 1993 examination is the only evidence before the 
Board that describes the severity of his condition.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In the opinion of the 
subscriber, the evidence of record establishes that the 
veterans psychiatric illness is more disabling than 
currently rated.  A VA examiner has stated that the veterans 
PTSD is moderate.  The physician has not classified the 
veterans illness as mild, considerable, or even severe.  He 
has specifically stated that that it is moderate, and the 
Board will not second-guess his opinion by assigning a 
disability rating inconsistent with the diagnostic criteria.

Therefore, since the record supports an increased evaluation 
for the veterans PTSD, and because he meets the parameters 
set forth in the Diagnostic Criteria for a 30 percent 
disability rating, the Board concludes that such a disability 
evaluation should be assigned.

The Board would add that none of the medical records 
submitted by the veteran attest to the fact that the veteran 
is unemployable solely due to his psychiatric condition.  
Moreover, there is nothing in the record to indicate that the 
veteran is socially isolated from the community, that his 
thinking or judgment is impaired, or that he has repudiated 
reality.  Therefore, a 50 percent disability evaluation for 
PTSD is not warranted.
 
Therefore, since indicators of a more severe condition have 
been presented which would establish that the veteran is 
someone who is moderately impaired, a 30 percent disability 
evaluation for PTSD is warranted.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.7, Part 4, Diagnostic Code 
9411 (1998).


ORDER

A 30 percent schedular evaluation for PTSD is granted, 
subject to the regulations governing the disbursement of 
monetary benefits.




		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
